Citation Nr: 0324110	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  02-14 689 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for amoebic dysentery.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
essential hypertension. 

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
rheumatoid arthritis.

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
lumbago with neuralgia.

6.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
beriberi with polyneuritis.

7.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
kidney trouble.

8.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
chronic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III,  Counsel


INTRODUCTION

The veteran had recognized guerrilla service from January 
1943 to July 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).    

In the March 2002 rating decision, the RO denied the issue of 
service connection for malaria and amoebic dysentery and 
declined to reopen the claims of service connection for 
essential hypertension, rheumatoid arthritis, lumbago with 
neuralgia, beriberi with polyneuritis, kidney trouble, and 
chronic bronchitis.  The veteran disagreed with the 
determinations and a timely substantive appeal was filed.  




FINDING OF FACT

The veteran died in March 2003 while the case was in 
appellate status.


CONCLUSION OF LAW

There are no longer any issues over which the Board has 
appellate jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Evidence received at the RO shows that the veteran died in 
March 2003.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Therefore, the veteran's appeal has become moot by virtue of 
his death and it must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  In reaching 
this determination, the Board intimates no opinion as to the 
merits of this appeal or to any derivative claim brought by a 
survivor of the veteran.  38 C.F.R. § 20.1106 (2002).


ORDER

The appeal is dismissed.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

